RICHARD S. ARNOLD, Chief Judge,
concurring in part and dissenting in part.
For the reasons given by the Court, I concur in reversing the denial of habeas corpus relief to Michael Ray Orndorff. I concur also in denying this relief to Hoyt Franklyn Clines and James William Holmes. As. to the imposition of the death penalty on Darryl V. Richley, however, I respectfully dissent. I would grant Richley the requested relief because the constitutional error — the denial of the chance to cross-examine Vicki Lehman about her hypnosis — was not harmless beyond a reasonable doubt. I disagree also with the Court’s holding that our prior ruling in Orndorff v. Lockhart, 906 F.2d 1230 (8th Cir.1990), cert. denied, — U.S. -, 111 S.Ct. 1338, 113 L.Ed.2d 269 (1991), prevents us from considering the actual effect of the hypnosis on the credibility of the hypnotized witness.
I.
As the Court has explained, using in a criminal prosecution the testimony of a previously hypnotized witness, even when the defendants were not given the chance to cross-examine the witness about the hypnosis, does not require automatic reversal. Rather, the Confrontation Clause error, the use of this testimony, is subject to a harmless-error analysis. Delaware v. Van Arsdall, 475 U.S. 673, 106 S.Ct. 1431, 89 L.Ed.2d 674 (1986); Lufkins v. Leapley, 965 F.2d 1477, 1480-81 (8th Cir.), cert. denied, — U.S. -, 113 S.Ct. 271, 121 L.Ed.2d 200 (1992); see also Williams v. Armontrout, 877 F.2d 1376, 1379-81 (8th Cir.1989), cert. denied, 493 U.S. 1082, 110 S.Ct. 1140, 107 L.Ed.2d 1044 (1990) (due-process claim). The Court must find the error to be harmless beyond a reasonable doubt. Van Arsdall, 475 U.S. at 684, 106 S.Ct. at 1438; Chapman v. California, 386 U.S. 18, 24, 87 S.Ct. 824, 828, 17 L.Ed.2d 705 (1967). Van Arsdall provides a list of five factors to be considered in analyzing the harmfulness of Confrontation Clause errors. Van Arsdall, 475 U.S. at 684, 106 S.Ct. at 1438. Before applying the Van Arsdall criteria to Richley’s claim, however, I first consider this Court’s interpretation of the holding of our earlier decision in this case, Orndorff v. Lockhart, supra.1
*1437In that decision, we said that the Confrontation Clause error-the deprivation of the chance to cross-examine Lehman about her hypnosis — “is not harmful simply because the jury might have found her testimony less credible had defense counsel been able to probe the issue of her hypnosis on cross-examination.” Orndorff, 906 F.2d at 1282. The Court today evidently infers from this that, even if Lehman’s testimony after hypnosis differed from or was more detailed than statements she made beforehand, we may not consider, in our harmless-error analysis, those discrepancies and additions serving only to enhance the credibility of her testimony.
I do not read Orndorff s holding as broadly as the Court does. Orndorff held that the mere possibility that hypnosis may have affected Lehman’s testimony by rendering it more convincing did not in and of itself mean that the error was harmful. In that case, we vacated the lower court’s holding that the 137 variations between Lehman’s pre-hypnosis and post-hypnosis statements were “ ‘inherently prejudicial.’” Orndorff, 906 F.2d at 1232 (quoting Orndorff, 707 F.Supp. 1062, 1069 (E.D.Ark.1988)).2 Instead, we required the District Court to analyze these variations. Orndorff, 906 F.2d at 1232. Thus, Omdorff does not require exclusion from our harmless-error analysis of the color, detail, and vividness that Lehman’s post-hypnosis testimony added to her previous statements; it mandates evaluation of the effect of the specific changes and additions on the overall testimony, including, in my view, its credibility.
To read Orndorff as disallowing consideration of credibility evidence in determining whether the denial of the right to confront the witness was harmful would conflict with Delaware v. Van Arsdall, 475 U.S. 673, 106 S.ct. 1431, 89 L.Ed.2d 674 (1986). Van Ars-dall, like this case, concerned the credibility of. testimony. In 'that case, the Supreme Court addressed whether it was harmful error to prevent the defendant from cross-examining the government’s witness about an unrelated criminal charge against him. Id. at 676, 679, 106 S.Ct. at 1433, 1435. The government had dropped that charge in exchange for his agreement to talk with the prosecutor about Van Arsdall, potentially biasing the witness’s testimony. Id. at 676, 684, 106 S.Ct. at 1433, 1438. In Van Arsdall, as here, the prosecution was allowed “to introduce evidence that was not subject to constitutionally adequate cross-examination.” Id. at 684, 106 S.Ct. at 1438. In both Van Arsdall and this case, the prohibited cross-examination might have enabled the defendants to “cast doubt on the testimony of an adverse witness.” Id. And, here, as in Van Arsdall, “the reviewing court should be able to decide whether the not-fully-impeached evidence might have affected the reliability of the factfinding process at trial.” Id.
Our task is to decide whether the error is harmless beyond a reasonable doubt. It must be harmless even “assuming the damaging potential of the cross-examination were fully realized.” Van Arsdall, 475 U.S. at 684, 106 S.Ct. at 1438. To make this determination, we must consider the impact that the denied cross-examination would have had on Lehman’s testimony, including its credibility. Cross-examination of Lehman about the effects of the hypnosis on her recollections might have prompted the jury to disregard those parts of her testimony relying upon new memories that arose after hypnosis. See Orndorff, 707 F.Supp. at 1070. Thus, we must be able to consider the color, vividness, and detail added to the post-hypnosis testi*1438mony (which may have been the product of memory-enhancement techniques). Although our earlier opinion does not allow us to presume that the many additions to Lehman’s statements in the post-hypnosis testimony necessarily render the error harmful, it permits us to consider how the detail, color, and vividness affected both the substance and credibility of Lehman’s testimony in this particular case. As the Court recognizes, those details which go to the behavior and attitude of the petitioners during the crime could have persuaded the jury to impose the death penalty.
Because I interpret Orndorff to permit the evaluation of the effect of specific changed or added statements that add detail on the witness’s testimony, including its credibility, I would analyze under the Van Arsdall factors the testimony that the Court declines to consider. See ante at nn. 11-20, at 1433-34. I have therefore done so in reviewing Richley’s claim.3
II.
In my view, the denial of the chance to cross-examine Lehman about her hypnosis was not harmless beyond a reasonable doubt with respect to the imposition of the death penalty on Richley. I discuss the points on which the Court and I agree before turning to how I would apply the Van Arsdall case’s fifth factor to Richley.
I agree with the Court’s analysis of the first four Van Arsdall factors.4 I also agree that we must consider the fifth Van Arsdall factor-the overall strength of the prosecution’s case-as to each defendant individually.5 I further agree that we must determine the effect of the error on the factfinding process at trial, Van Arsdall, 475 U.S. at 681, 106 S.Ct. at 1436, that is, on the sentence obtained, see Chapman, 386 U.S. at 24, 87 S.Ct. at 828 (applying harmless-error analysis to the “verdict obtained”). To do this here, we must compare the overall strength of the prosecution’s case for the death penalty with and without the hypnotically enhanced testimony. That is, “we must examine the other evidence introduced at the trial” to determine whether it affected the sentence imposed. Lufkins v. Leapley, 965 F.2d at 1481 (citing Yates v. Evatt, — U.S. at -, 111 S.Ct. at 1892). Although I agree with the Court’s statement of the law, I disagree with its application of Van Ars-dall ’s fifth factor in this case.
Richley first argues that Lehman’s post-hypnosis testimony drastically altered the jurors’ perception of his role in the death of her father. At trial, she testified that Rich-ley left her while the shots were fired, suggesting that he was in the bedroom when her father was killed. New Statements 28 and 29, at App. 86-87. The State argues correctly thát in her second pre-hypnosis statement, she said that she did not know if Richley had stayed with her during the shooting. App. 48, 50. But neither did she know whether he had left-only that he “wasn’t touching” her then. App. 48. Moreover, she said very *1439clearly in her first pre-hypnosis statement that Richley stayed with her during the shooting. App. 17-18, 19, 36. She said that the three other petitioners were in the bedroom, App. 33-34, that Richley was not, and that he “had ahold of me the whole time.” App. 34.6 At trial, she bolstered her testimony that Richley had left her during the shooting and then came back; she described her remembrance of Richley’s heavy walk and his boots upon his return. Changed Statements 13, 14, 47, and 48, at App. 87-88, 160-61. But before her hypnosis she had said that she did not see Richley’s feet. App. 23. The placement of Richley by her side during the shooting is key to his defense, particularly since he had said that he did not want to be part of a murder and he wanted to let Lehman call an ambulance for her father. App. 38, 54. This change in testimony, increasing the likelihood that the jurors would think that Richley was in the bedroom during the shooting, may well have strongly influenced the jurors in selecting his sentence. In my view, this change was not harmless beyond'a reasonable doubt.
Other post-hypnosis statements may have influenced the jury to impose the death penalty because they portrayed Richley as a leader, controlling Lehman and the other men. E.g., New Statements 3 and 9 (Lehman addressing specifically Richley in asking what the intruders wanted); New Statement 7 (asking Lehman who else was home); New Statements 10, 11, 71, 73, 78, and 79 (noting his reactions to the fight and directing Orn-dorff to go help in the fight); Changed Statement 18 (telling Lehman to hand her Christmas money to Orndorff); New Statement 68 (recalling feeling that if she kept talking and searching for money, Richley might not shoot her). Juxtaposition of these post-hypnosis statements with the post-hypnosis placement of Richley in the bedroom at the time of the murder could also have influenced the jury in sentencing Richley to death.
It is true that Lehman’s pre-hypnosis statements also showed Richley to be violent and a leader. E.g., App. 16 (telling Lehman to shut up); App. 18, 45 (leading her by her hair); App. 21 (pushing her hard, pushing gun against her head); App. 37 (Lehman stating that if anyone was the leader, it was probably Richley); App. 45-46 (carrying a gun). I still believe, however, that Lehman’s trial testimony about Richley’s location during the murder was very likely a decisive consideration in his sentencing (particularly since some of the jurors would have found his participation in the murder to be relatively minor and that of an accomplice, App. 257). Lehman’s post-hypnosis trial testimony was vital to the prosecution’s ease for the death penalty and unique among the other testimony because of its detailed description of Rich-ley’s behavior and attitude while committing the crime. In my view, this testimony enhanced the strength of the prosecution’s case for the death penalty and therefore is harmful, and reversible, error.

. Although in Orndorff the Court did not decide whether there was a violation of the Confrontation Clause, it was not necessary for it to do so. This was not in issue because the State already had conceded that the use of Lehman's testimony, without disclosure that she had been hypno*1437tized, was a constitutional error. Orndorff, 906 F.2d at 1232.


. The District Court stated that "[a]ll of the instances where Ms. Lehman’s trial testimony differed from or added to her previous statements need not be discussed because the court finds that the prosecutor’s failure to disclose [the hypnosis] was inherently prejudicial." Orndorff v. Lockhart, 707 F.Supp. 1062, 1069 (E.D.Ark. 1988). The reason for this holding was the effect of hypnosis on trial testimony. Hypnosis has been known to enhance a witness’s confidence in her testimony, whether true or imagined, once she has recited it under hypnosis. Id. This tends to make the testimony more convincing to the factfinder, id., and is known as "memory-hardening.” Williams v. Armontrout, 877 F.2d 1376, 1380 (8th Cir.1989). It is also important to scrutinize the particular effects of the post-hypnosis testimony because hypnosis causes not only memory-hardening, but also the creation of imaginary memories. Id.


. I have also considered this sort of testimony in reviewing the claims of Holmes and Clines. Specifically, I have evaluated the additions to testimony that made Lehman's account more detailed, and those that, by describing her feelings and thoughts during the crime, enhanced both her credibility and the horror of the crime. For example, I have considered Lehman's new trial testimony that she remembered feeling like she needed to calm down and regulate her breathing, and that she recalled "crunching up” when she heard the gunshots. New Statements 24-27. Although such statements are legally material under Omdorff, they make no difference as to Holmes and Clines. I believe the jury would have imposed the death sentence on them even without these additions to the testimony.


. However, I would emphasize them more than the Court does. Lehman's testimony undoübted-Iy influenced the severity of Richley’s punishment because that testimony was almost the only testimony about Richley’s behavior during the crime and his treatment of her and her family.


. I also agree with the Court’s rejection of petitioner's argument that Yates v. Evatt, - U.S. -, 111 S.Ct. 1884, 114 L.Ed.2d 432 (1991), overruled on other grounds, Estelle v. McGuire, -U.S. -, - n. 4, 112 S.Ct. 475, 482 n. 4, 116 L.Ed.2d 385 (1991), alters the harmless-error analysis in this case. Yates is consistent with the Van Arsdall test, particularly as an amplification of its fifth factor. Yates required a comparison of the probative force of the evidence the jury considered with the effect of the erroneous presumption given in the juiy instructions. Id. -U.S. at-, 111 S.Ct. at 1893.


. At trial, she no longer recalled saying this. App. 191-92. Although this may be a normal memory lapse, it may well be attributable to the hypnosis.